Name: 2000/422/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States of 22 June 2000 appointing a judge to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2000-07-05

 Avis juridique important|42000D04222000/422/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States of 22 June 2000 appointing a judge to the Court of Justice of the European Communities Official Journal L 164 , 05/07/2000 P. 0016 - 0016Decision of the Representatives of the Governments of the Member Statesof 22 June 2000appointing a judge to the Court of Justice of the European Communities(2000/422/EC, ECSC, Euratom)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 223 thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof,Whereas:Pursuant to Articles 5 and 7 of the Protocol on the Statute of the Court of Justice of the European Communities and to the corresponding provisions of the Protocols on the Statutes of the Court of Justice of the European Coal and Steel Community and of the European Atomic Energy Community and as a consequence of the resignation of Mr GÃ ¼nter Hirsch, a judge should be appointed for the remaining period of Mr GÃ ¼nter Hirsch's term of office,HAVE DECIDED AS FOLLOWS:Article 1Ms Ninon Colneric is hereby appointed judge to the Court of Justice of the European Communities from the date of her swearing in up to and including 6 October 2000.Article 2This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 22 June 2000.The PresidentV. Valente